JTsh, C. J.
1. A mortgage on “twelve acres of cotton,” without any further description, does not sufficiently specify the property upon which it is to take effect. Civil Code, §2724; Atkins v. Paul, 67 Ga. 97; Osborn v. Rice, 107 Ga. 281; Thomas Furniture Co. v. T. & C. Furniture Co., 120 Ga. 879. See also Broach v. O’Neal, 94 Ga. 474(3) ; Stephens v. Tucker, 55 Ga. 543.
2. An indictment for the wrongful sale of mortgaged property charged that the accused, on a given date, executed to the prosecutor a mortgage on "twelve acres of cotton,” to secure a specified debt, and thereafter, without the consent of the mortgagee, sold and disposed “of all the cotton raised on the said twelve acres in said mortgage deed described,” with intent to defraud, etc. Held, that a demurrer, on the ground of the insufficiency of the description of the property alleged to have been mortgaged and sold, should have been sustained.

Judgment reversed.


All the Justices concur.

Indictment for unlawful sale of mortgaged property. Before Judge Hamilton. Floyd superior court. • June 22, 1905.
M. B. Eubanlcs, for plaintiff in error.
W. H. Ennis, solicitor-general, contra.